t c memo united_states tax_court estate of duilio costanza deceased michael j costanza executor petitioner v commissioner of internal revenue respondent docket no filed date charles l mckelvie and rita a baird for petitioner robert s bloink and meso t hammoud for respondent memorandum findings_of_fact and opinion laro judge the estate of duilio costanza deceased michael j costanza executor petitioned the court to redetermine respondent's determination of a dollar_figure deficiency in its federal estate_tax following concessions we must decide whether the gross_estate of duilio costanza decedent includes or whether decedent made a taxable gift of any or all of the - - value of certain real_estate conveyed by his trust in exchange for a self-canceling_installment_note scin unless otherwise indicated section references are to the internal_revenue_code applicable to the date of decedent's death rule references are to the tax_court rules_of_practice and procedure findings_of_fact some facts have been stipulated and are so found the stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference decedent died on date and the executor of his estate was his son michael decedent resided in burton michigan at the time of his death and michael resided in grand blanc michigan when the petition was filed decedent was born in italy on date he came to the united_states and worked as a welder for general motors incorporated gm until following his retirement from gm he and his wife mary ann opened an italian restaurant called latina restaurant and pizzeria inc latina restaurant on property they owned in flint michigan pincite bristol road west the property was an irregularly shaped parcel of land on dollar_figure net acres with feet of frontage on bristol road and one curb cut during the early 1980's decedent and his wife built a small retail office plaza called bristol west on property they - - owned in flint pincite bristol road west the net area of this property was dollar_figure acres on a rectangular-shaped plot it had feet of frontage on bristol road west with a 28-foot curb cut the retail office plaza was constructed so that its front was perpendicular to bristol road both decedent and his wife established revocable trusts for their property decedent formed his trust on date with michael as the trustee and the residual beneficiary the terms of the trust permitted decedent to withdraw all or part of the principal of the trust upon notice to michael as trustee decedent’s wife died on date at that time her revocable_trust owned the property on which the latina restaurant and the retail office plaza were located appraisals performed in the process of settling her estate indicated that the restaurant property was worth dollar_figure on date and that the retail office property was worth dollar_figure on date in date gm announced plans to close its v-8 engine plant in flint michigan the plant employed over big_number persons and was located one-half mile from the latina restaurant and the retail office plaza the announcement received substantial coverage in local newspapers around this time decedent decided to retire on income produced by his investments and return to italy accordingly in q4e- date when he wa sec_73 years old he sought financial advice from his attorney john m spath mr spath suggested that decedent’s trust sell the restaurant and retail office properties to michael in exchange for a scin the key component of the scin would be its provision that it would be canceled and no more payments would be due if decedent died before it was fully paid mr spath suggested that this arrangement would both achieve decedent’s retirement goals and minimize the amount of estate_tax that would be payable on his death decedent accepted his attorney’s advice and the transaction was carried out in date and date michael executed a scin in the face_amount of dollar_figure in exchange for the two properties the terms of the scin provided that michael would repay it in monthly installments over a period of years the scin provided for the payment of interest at a rate which increased every months the initial interest rate was dollar_figure percent and the rate increased by one half percent at each month interval until reaching a final rate for the last months of dollar_figure percent the scin also provided that if decedent died before the principal and interest had been paid it would be canceled and no more payments would be required michael’s obligations under the scin were secured_by a registered mortgage on both properties the documents effecting the transaction including the quitclaim deeds the mortgage and - the scin are all dated date michael signed these documents both as the purchaser in his capacity as trustee of his own revocable_trust and as the seller in his capacity as trustee of decedent’s revocable_trust the parties did not in fact execute the documents until after that date--late in date or early in date in decedent had a myocardial infarction decedent underwent successful single artery heart bypass surgery at the university of michigan in decedent had been suffering from angina and severe coronary disease since at least date in the winter of decedent traveled to california seeking to spend time in a warmer climate while he was in california he developed chest pains and returned home he entered the hospital in flint on date for testing the resulting diagnosis on date indicated that decedent suffered from angina pectoris congestive heart failure and atherosclerotic heart disease the diagnostic report explained his prognosis as poor patient and family are aware decedent and michael consulted with doctors and decided that decedent would again have to undergo bypass surgery the quitclaim deeds and mortgages for the restaurant and shopping mall were registered in date michael did not make the first three payments required by the scin in a timely fashion in march he made out three checks each for the -- - agreed-upon monthly payment of dollar_figure he altered the dates he had originally written on all three checks to indicate that they had been written on date date and date he also wrote memorandum lines on the checks to indicate the month for which the payment was intended michael in his capacity as trustee of decedent’s trust deposited all three checks into decedent’s trust account on date after writing these three checks michael did not make any other_payments on the scin decedent underwent a second coronary bypass operation on date he died the next day in the postoperative period following his re-do coronary artery bypass grafting having had a severe toxic reaction presumably to the protamine required to reverse his heparinization decedent’s federal estate_tax_return indicated that no tax was due the return identified the scin and included a copy as an exhibit the return indicated that the value of the scin was zero it stated that pursuant to the terms of the note the note was cancelled upon the death of duilio costanza respondent issued a timely notice_of_deficiency proposing an increase of dollar_figure in decedent’s gross_estate the notice explained that the proposed increase reflected respondent’s conclusion that t he sale between decedent’s trust and michael’s trust the decedent’s son is not recognized because it - is not a bona_fide sale and because full and adequate_consideration was not received through an amendment to answer respondent asserted that the sale transaction if valid was a bargain sale and that decedent's adjusted_taxable_gifts should be increased under sec_2001 b b by the amount of the bargain component opinion sec_2512 provides that where property is transferred for less than an adequate or full consideration in money or money’s worth then the amount by which the value of the property exceeds the value of the consideration shall be deemed a gift and shall be included in computing the amount of gifts made during the calendar_year sec_2001 provides that the value of a decedent’s lifetime adjusted_taxable_gifts other than gifts includible in the gross_estate of the decedent shall enter into the computation of the federal estate_tax we must decide whether decedent’s gross_estate or adjustable taxable_gifts includes any or all of the value of the latina restaurant and bristol west retail office properties that were conveyed by decedent’s trust in exchange for the scin a scin is a debt obligation that by its terms is extinguished at the death of the seller-creditor with the remaining note balance canceled automatically the asserted advantage of a scin over an ordinary installment_sale is that if the seller dies before the --- - expiration of the installment term the remaining value of the installments are not included in the seller’s estate intrafamily transactions are subject_to rigid scrutiny and transfers between family members are presumed to be gifts a sale of property from a parent to a child in exchange for an installment_obligation will not be bona_fide absent an affirmative showing that there existed at the time of the transaction a real expectation of repayment and intent to enforce the collection of the indebtedness 12_tc_1158 affd 192_f2d_391 2d cir there we explained that the giving of a note or other evidence_of_indebtedness which may be legally enforceable is not in itself conclusive of the existence of a bona_fide debt x tt must be clearly shown that it was the intention of the parties to create a debtor-creditor status id here the documents giving effect to the transfer were all executed after date but were backdated to suggest that they had been signed on that date although the scin dated date required the initial payment to be made on date there is no evidence that the scin had even been see 74_tc_1239 banoff hartz new tax_court case expands opportunities for self-canceling installment notes j taxn cf 98_tc_341 affd in part and revd in part 998_f2d_567 8th cir 33_fedclaims_657 executed before date michael made only the first three payments required by the terms of the scin but he did not make those payments until date all three payments were untimely in an affidavit dated date michael stated i was fully able and willing to make all payments due under the mortgage note on a timely basis but was instructed by my father to make the payments on a quarterly basis to limit the number of bank transactions the only time michael made such a payment however michael executed three separate checks all of which were separately processed by the drawee bank additionally michael changed the dates he had written on all three checks to match memorandum lines on the checks indicating that each was intended to reflect payment for one of the first three months of moreover although his father lived until date michael did not make any other_payments on the scin these circumstances persuade us that the conveyance of the restaurant and retail office properties from decedent’s trust to michael costanza’s trust was not a bona_fide transaction for full and adequate_consideration michael as trustee of his father’s trust executed the documents necessary to transfer that trust’s interest in the restaurant and shopping center properties to himself although he did so with the full understanding and consent of his father -- - the transfer took place without an objective showing by either of them that they meant to enforce the payment provisions of the transfer to the contrary the haphazard and at times contradictory manner in which michael undertook to make payments to his father falls short of establishing that there was a valid arm’ s-length sale of the commercial properties involved the situation is instead analogous to one we addressed in 58_tc_745 affd per order lst cir date where a widow transferred her interest in some real_estate to her children there we said while unquestionably money or money’s worth was received by decedent during her lifetime we are constrained to hold that the purpose of the payment was not to create a debt but rather in furtherance of the children’s admirable desire to see their widowed mother live out her days ina style to which she was accustomed as is understandable in the exemplary family situation there simply was no intent to create a bona_fide debt under these circumstances we believe that the provisions of sec_2512 are dispositive as respondent has asserted in his amended answer decedent’s transfer to michael was a gift to the extent that it exceeded the consideration actually paid see 324_us_303 86_tc_91 82_tc_239 affd without published opinion 786_f2d_1174 9th cir we do not agree with respondent’s original assertion that after the transfer of the properties decedent retained the power_to_revoke the transfer thus requiring the inclusion of their value in his gross_estate under sec_2038 the documents in evidence do not show that decedent retained such a power nor does the evidence support a finding that in executing the transfer michael violated his duties as a trustee thus rendering the transfer revocable by operation of law this case is thus distinguishable from those cases cited by respondent wherein an attorney made unauthorized gifts to the decedent’s heirs rendering such gifts revocable under sec_2038 cf 46_fedclaims_388 our conclusion that the transfer was a gift requires that we ascertain its value that is we must decide the extent to which the value of the properties transferred exceeded the consideration paid we believe that the properties were worth at least dollar_figure on date the date of their sale both parties have offered expert valuation testimony and exhibits to establish the value of the latina restaurant and we note that respondent has not argued on brief that the value of the gifts should be included in decedent’s gross_estate under sec_2035 and we do not decide that issue although the actual sale may have taken place within a few weeks after date there is no basis to conclude that the passage of those few weeks would have affected the properties’ value significantly bristol west retail office properties we have wide discretion when it comes to accepting expert testimony sometimes an expert will help us decide a case see e g 108_tc_524 106_tc_274 other times he or she will not see eg mandelbaum v commissioner tcmemo_1995_ affd without published opinion 91_f3d_124 3d cir we weigh an expert's testimony in light of his or her qualifications and with proper regard to all other credible_evidence in the record see 304_us_282 petitioner claimed that the value of the latina restaurant property was dollar_figure on date petitioner did not present testimony to support that value petitioner instead relied upon the written appraisal prepared in by walter p schmidt incident to a valuation of the estate of decedent’s wife mr schmidt’s list of qualifications indicates that he ha sec_2 years of college education at flint junior college anda real_estate certificate from the university of michigan he is a state certified real_estate appraiser and has listed substantial experience in valuing real_estate respondent’ expert mark bollinger studied packaging engineering at michigan state university he is a member of the appraisal institute and he also is a state certified real - - estate appraiser the qualification sheet attached to his reports indicates that he has passed examinations of various subjects relating to appraisal and that he has extensive experience in valuing real_estate mr schmidt and mr bollinger used similar methods to value the restaurant property each appraised the property on the basis of sales of comparable properties on the basis of capitalized earnings and on the basis of the cost needed to replace the properties less depreciation mr schmidt determined that an appropriate value for the building based upon comparable sales of similar properties is dollar_figure per square foot mr schmidt’s report multiplied the dollar_figure figure by the big_number total square feet of the building’s floor space to arrive at a value of dollar_figure for the building he also determined that the value of the property without improvements was dollar_figure the total figure rounded off was dollar_figure in preparing his valuation of the restaurant property for respondent mr bollinger consulted mr schmidt’s valuation report and township assessment cards he also performed a visual inspection of the exterior of the building in date he was not asked to perform interior inspections because the property was being leased to its owners he did not inquire into what the leasing arrangements for the building located on the -- appraised property were in mr bollinger opined that the comparative sales approach produced the most reliable data in the case of a restaurant he determined that this approach supported a value of dollar_figure for the restaurant and the land upon which it was located three of the four comparable sales used by mr bollinger were also cited in mr schmidt’s appraisal the most recent of these occurred more than years before the valuation_date the fourth property used by mr bollinger sold in closer to the valuation_date we do not find that property comparable to decedent’s property for a number of reasons the fourth property had big_number square feet of interior space almost four times larger than the property being valued big_number square feet the fourth property was located on dollar_figure acres of land as compared to the subject property which was located on acres the fourth property was zoned c-3 highway service had a frontage of feet and contained a separate retail store it also had big_number square feet of asphalt parking and big_number square feet of concrete walks and patios in contrast the subject property was zoned c-1 local business district had a frontage of only feet contained no additional retail facilities and had big_number square feet of parking the principal difference between the two comparable sales valuations other than the inclusion of the sale which we -- - have found to be an improper comparison arises from the method of valuing the vacant land as a constituent of overall value we have some reservations about mr schmidt’s valuation of dollar_figure for the land alone this value reflects a value of cents per square foot for the land no other comparable_property reflected land values that low in order to make the cost of other vacant properties comparable to the subject property mr schmidt subjected their square-foot values to discounts ranging between and percent he based these discounts upon his perception that decedent’s property was inferior in size and location his report does not justify discounts of that magnitude and as noted he was not called to testify in support of his valuation respondent’s witness mr bollinger using comparable properties found that the value of the land alone was dollar_figure when he valued comparable restaurant properties however he amalgamated their land and building costs then divided the total by the square footage of the buildings to arrive at a value per square foot on the basis of these calculations he determined that an appropriate value for the subject property was dollar_figure per square foot we believe that mr bollinger’s method does not accurately reflect the underlying vacant land values and thus distorts the total value calculation the latina restaurant was situated on a relatively large piece of land most of the - comparable properties had a lesser amount of land when compared to the area of the restaurant buildings located on those properties the per-square foot value of their properties was therefore somewhat higher using figures based upon these comparable sites thus tended to overstate the square-foot value of the latina restaurant the value of the land upon which the restaurant was located had a street frontage of only feet compared to frontages of comparable properties of feet feet and feet mr schmidt’s downward adjustments of to percent for comparable properties however is not justifiable on the other hand while mr bollinger’s valuation does take into account the inferior frontage it does not do so enough having considered both reports we believe that the value of the land separate from the value of the improvements upon it was dollar_figure as of the valuation_date the two appraisers’ values of the improvements on the property are very close mr schmidt arrived at a value of dollar_figure similarly when mr bollinger’s valuation of the land some dollar_figure is subtracted from his overall appraisal of the property of dollar_figure the resulting value of the improvements is dollar_figure we conclude that the building was worth dollar_figure accordingly we believe that based on comparable sales the overall value for the restaurant property both land and improvements was approximately dollar_figure on date in their capitalization of income analyses both appraisers concluded that an independent owner of the property would expect an effective rate of return of percent mr schmidt estimated in that the building would produce rentals of dollar_figure per square foot after adjusting for anticipated vacancies and expenses he arrived at a value of dollar_figure mr bollinger’s later report assumed the same space should rent at dollar_figure per square foot after adjustments he arrived at a value of dollar_figure mr schmidt’s appraisal relies on leases negotiated in and mr bollinger’s higher rate is based upon a comparison with three other restaurants that were leased in and we find that mr bollinger can justify the higher rental rate based upon more recent data nevertheless both appraisers use other figures in the capitalization process that seem somewhat arbitrary for example they assume widely differing vacancy rates and expenses each appraiser’s assumptions operate to support that appraiser’s comparable sales valuations neither appraiser however justifies these assumptions in any meaningful detail we believe under the facts herein that their comparable sales analyses are more reliable the same considerations apply to the appraisers’ use of the cost--less--depreciation method of valuation mr schmidt arrives -- - at a valuation using this cost approach of dollar_figure an amount that approximates his comparable sales value mr bollinger’s cost replacement approach yields a value of dollar_figure which is close to his comparable sales value as was the case with comparable sales the principal difference in the two cost analyses arises from the different assumed values for the underlying land mr schmidt values the underlying land at dollar_figure and mr bollinger values it at dollar_figure as noted above we have found the value of the underlying land to be dollar_figure when we substitute this value into each expert’s cost- replacement analysis we arrive at values that are close to dollar_figure we believe however that factors used in the cost- replacement analyses are more speculative than those in the comparable sales analyses we conclude that the two appraisers’ cost replacement valuations are not as accurate as the dollar_figure value derived by way of the comparable sales_method we are concerned however that neither appraiser has taken into account the closing of general motors’ v-8 engine plant this facility which employed more than big_number people was located half a mile from decedent’s restaurant mr schmidt’s appraisal does not take this event into consideration because he prepared the report before general motors announced the closure mr bollinger’s appraisal concluded that displacement of employees caused by downsizing and or closing of plants is typically absorbed in other local plants based on seniority we think that mr bollinger’s conclusions are too optimistic they fail to take into account the close proximity of the v-8 engine plant to the subject property the closing would affect business because of the decrease in employee traffic the absence of visitors to the plant and the effect the closing would have on other local businesses the publicity that accompanied the announcement would have alerted any buyer of commercial real_estate of the proposed plant closing any such buyer would expect to pay less for the property after the announcement than before we believe that the announcement of the plant closing justifies a 10-percent discount to the value of the property we therefore conclude that the dollar_figure value which was made without consideration of the general motors announcement should be reduced to dollar_figure both petitioner and respondent presented expert testimony and expert reports to support their valuations of bristol west retail office property again both experts utilized a sales comparison approach a capitalization of income approach anda cost replacement approach to determine the value of the subject property petitioner’s expert in this regard was david k rexroth who prepared a report and testified at the trial of this case mr - - rexroth graduated with a b a degree from olivet nazarene university in kankakee illinois he is a state-certified appraiser in the state of michigan and a member of the appraisal institute he has been a full-time real_estate appraiser since mr bollinger was again the appraiser who prepared a report and testified on behalf of respondent mr rexroth examined comparable sales of small retail office properties and concluded that a fair price for the subject property would be dollar_figure per square foot of building space this amount multiplied by the big_number square feet of the subject retail office building yielded a value of dollar_figure at the time of sale mr bollinger also examined comparable sales and arrived at a value of dollar_figure per square foot yielding a comparable value of dollar_figure for the subject property mr rexroth and mr bollinger reviewed sales of three of the same closely comparable properties their separate evaluations of two such properties were fairly consistent mr rexroth generally applied a more substantial discount with respect to the third common comparable_property mr rexroth and mr bollinger went different ways mr rexroth applied a discount to the sale price while mr bollinger added a premium their difference is principally attributable to differing evaluations of the property’s location access and visibility - having reviewed each of their determinations we believe that a price of dollar_figure per square foot as of date is appropriate mr rexroth’s aggregate value of dollar_figure reflects substantial discounts that he applied to the comparable properties based upon their allegedly superior locations we believe that these discounts are too pessimistic on the other hand mr bollinger’s valuation gives insufficient consideration to the perpendicular orientation of the retail plaza building on its lot this orientation had an adverse impact upon its value having considered both reports we believe that the retail office plaza would have sold for dollar_figure per square foot on date or a total of dollar_figure fach party also performed a capitalization--of-earnings approach for petitioner mr rexroth found that the shopping center building property ought to generate rentals of dollar_figure per square foot per year or a total of dollar_figure from this amount he deducted dollar_figure to reflect expenses and vacancies producing an annual net_income dollar_figure he further concluded that a capitalization factor of percent was appropriate but because he determined that the property paid too much in local_taxes he increased that factor to percent the presumed net rentals of dollar_figure capitalized at the 5-percent rate would produce a value of dollar_figure -- - for respondent mr bollinger determined that the property should earn dollar_figure per square foot and be capitalized at a rate of percent while he shared mr rexroth’s conclusion that the property paid too much in local_taxes mr bollinger did not increase the capitalization rate on that account instead he adjusted the amount of anticipated future expenses from projected annual earnings_of dollar_figure he deducted expenses of dollar_figure and he deducted an additional dollar_figure representing a percent vacancy rate the resulting annual income of dollar_figure capitalized at an 11l-percent rate produced a value of dollar_figure initially we believe that the assumed vacancy rates determined by each appraiser are unrealistic mr rexroth forecast a vacancy rate of percent over the entire forecast period he noted the building’s unusual configuration on its lot and the fact that the area’s actual gross rental for the previou sec_5 years reflected an abnormally higher vacancy rate the vacancy rate used in mr rexroth’s calculation is somewhat pessimistic the vacancy rate closest in time to the sale date is attributable to the departure of a tax-preparation service from the building’s largest unit there is no reason to assume that the largest office site would be the one most often vacant although occasional vacancies could be expected they would be more likely to occur in the more numerous smaller units - - we also disagree with the respondent’s assumptions on the projected vacancy rate mr bollinger assumed a 5-percent rate we find this estimate to be overly optimistic taking into account its prior history there is no indication that the building would be unusually successful in keeping tenants on balance we think that the projected gross_income of the shopping mall should be reduced by a proposed vacancy rate of percent in addition to other expenses mr bollinger also computed a leased fee projection taking into account current tenants’ rentals plus anticipated fees expenses and vacancies over an ll-year period he noted that at the time of valuation the building had an 2-percent vacancy rate this vacancy rate was constant from date until date mr bollinger however estimated a first year vacancy rate of percent reducing to a 5-percent rate in all subsequent years as noted above however we find such a low projected vacancy rate to be unrealistic mr rexroth and mr bollinger both opine that the property is over-assessed for local taxation unlike mr bollinger mr rexroth makes an adjustment for the increased expense caused by the over assessment by adjusting the capitalization rate thus the current tax_rate applicable to the tax_year has been built into the overall capitalization rate mr rexroth concludes that the capitalization rate of percent should be adjusted -- - upwards by percent to account for the over assessment no justification for the magnitude of the increase is given in the report we can find no justification for this adjustment and are unpersuaded that this methodology is correct in contrast mr bollinger has assumed that the new owner would seek to have local officials revalue the property with a resulting decrease in property taxes we believe that mr bollinger’s analysis more properly reflects the projected net annual earnings_of the shopping mall property with the exception of his assumption that the vacancy rates would be reduced drastically when we include a vacancy rate of percent in arriving at a number for projected net annual income we arrive at a figure of dollar_figure we also believe that mr rexroth’s capitalization figure of percent is closer to the mark than mr bollinger’ sec_11 percent the shopping mall was slightly more disadvantaged in its location on its site when compared to the latina restaurant we therefore believe that mr rexroth’s slightly higher capitalization rate is appropriate to use in valuing the shopping mall our conclusion produces the result that under the capitalization-of-earnings approach the value of the shopping mall property is dollar_figure finally each appraiser utilized similar methods to produce a cost replacement analysis for the retail shopping property - petitioner’s witness mr rexroth determined that it would cost dollar_figure to replace the shopping center building and site improvements from this amount he deducted approximately dollar_figure to reflect depreciation and obsolescence he then added back his estimate of the value of the land upon which the shopping mall was located to arrive at a cost value of dollar_figure on behalf of the respondent mr bollinger presented a valuation of dollar_figure for the building and other improvements a deduction of dollar_figure for depreciation and obsolescence and an addition of dollar_figure reflecting his valuation of the vacant land his cost--basis total valuation was dollar_figure we believe that mr rexroth’s valuation is closer to the mark his higher external obsolescence figure reflects the property’s historical difficulty in filling vacancies and in finding retail tenants taking this form of obsolescence into account we think that a fair cost valuation would be dollar_figure we have concluded that a proper valuation for the property under the comparable sales valuation method is dollar_figure the capitalized earnings approach yields a value of dollar_figure under the replacement cost method the proper value is dollar_figure of the three methods we give the greatest weight to the capitalized earnings approach we agree with mr bollinger’s opinion that the income approach resulted in the most accurate valuation because an investor purchasing this building would be basing it - - decision to purchase on the actual lease arrangements we conclude that the value of the retail office plaza on the valuation_date was dollar_figure in contrast to the restaurant property however we do not believe that the value of the retail office plaza should be discounted to reflect the announced closing of the nearby general motors plant the tenants of the retail office plaza were principally those who rented office space--a law firm a real_estate office a state_agency they were the type of businesses that operated by making appointments with clients the volume of their businesses was not likely to be affected by the closing of a nearby industrial facility we have found that on date the restaurant property had a value of dollar_figure and the retail office plaza had a value of dollar_figure we therefore hold that the latina restaurant property located pincite bristol road and the bristol west retail shopping plaza property located pincite bristol road had a combined fair_market_value of dollar_figure as of date when the value of the consideration paid a total of dollar_figure is subtracted the value_of_the_gift is dollar_figure in view of the foregoing and because of concessions decision will be entered under rule
